Exhibit 10.2

 
Stock Right Transfer Agreement


 
Party A: Jichun Li
 
Party B: Shenyang Vantone Healthcare Products Manufacturing Co., Ltd.
 
 
1. Both parties have discussed and agreed that Party A agrees to transfer its
stock right, which is worth 2 million yuan (RMB),  of Shenyang Vantone Yuan
Trading Company, Ltd to Party B.  Party B agrees to spend two million yuan (RMB)
to purchase Party A’s stock right of Shenyang Vantone Yuan Trading Company, Ltd,
which is worth 2 million yuan (RMB).
 
2. There are three copies of this agreement. (One copy be filed with the
corporate registration administration, Part A and party B each has a copy). This
agreement will take effect immediately after both parties sign it.
 
 
Party A Seal/Signature:          Signature of Jichun Li
 
Party B Seal/Signature:          Seal of Shenyang Vantone Healthcare Products
Manufacturing Co., Ltd.
 


 
Date: 10/12/2011
 
Seal of Shenyang Vantone Yuan Trading Co.,  Ltd.
 